IN THE COURT OF APPEALS OF NORTH CAROLINA

                                       2022-NCCOA-847

                                        No. COA22-354

                                    Filed 20 December 2022

     Currituck County, Nos. 19CRS320-39, 19CRS50693-94

     STATE OF NORTH CAROLINA

                  v.

     KEVIN MARCELL SCARBORO


           Appeal by Defendant from judgment entered 10 September 2021 by Judge

     Wayland J. Sermons, Jr., in Currituck County Superior Court. Heard in the Court of

     Appeals 30 November 2022.


           Attorney General Joshua H. Stein, by Special Deputy Attorney General Mary L.
           Lucasse, for the State-Appellee.

           Mark Montgomery for Defendant-Appellant.


           COLLINS, Judge.


¶1         Defendant Kevin Marcell Scarboro appeals from judgment entered upon jury

     verdicts of guilty of the following: five counts of second-degree rape, one count of

     statutory rape of a child by an adult, three counts of statutory sexual offense with a

     child by an adult, two counts of statutory rape of a child 15 years or younger, three

     counts of statutory sexual offense with a child 15 years or younger, fourteen counts

     of sexual activity by a substitute parent, and sixteen counts of indecent liberties with
                                          STATE V. SCARBORO

                                            2022-NCCOA-847

                                           Opinion of the Court



     a child. This appeal only involves Defendant’s convictions for statutory sexual offense

     with a child by an adult and statutory sexual offense with a child 15 years or younger

     with two of three victims. Defendant argues that the trial court erroneously defined

     sexual act in its jury instructions which allowed the jury to convict Defendant of

     sexual offenses not supported by the evidence. Although Defendant has failed to

     properly preserve this issue for appellate review, we elect in our discretion under Rule

     2 of the North Carolina Rules of Appellate Procedure to review the issue and conclude

     that the trial court did not plainly err in its jury instruction defining sexual act.

                     I.    Procedural History and Factual Background

¶2         Defendant was indicted for multiple counts of second-degree rape, statutory

     rape of a child by an adult, statutory sexual offense with a child by an adult, statutory

     rape of a child 15 years or younger, statutory sexual offense with a child 15 years or

     younger, sexual activity by a substitute parent, and indecent liberties with a child.

     The case proceeded to trial, and the evidence tended to show the following: R.P., K.P.,

     and M.P.1 were Defendant’s stepchildren. R.P. testified that, beginning when she

     was approximately ten years old, Defendant began regularly touching her vagina

     with his hands and mouth, and he would also touch his penis to her buttocks while

     rocking back and forth. K.P. testified that, beginning when she was approximately




           1   Pseudonyms are used to protect the identity of the child victims.
                                       STATE V. SCARBORO

                                         2022-NCCOA-847

                                        Opinion of the Court



     eight years old, Defendant began touching her vagina, and it became “almost an

     everyday occurrence” that Defendant would use his fingers, mouth, or sex toys on her

     vagina. At one point, Defendant also had sexual intercourse with K.P. M.P. testified

     that it was “pretty much a daily occurrence” for Defendant to touch her vagina with

     his hands and his mouth, and, after taking her virginity at fifteen years old, it “ended

     up progressing to an almost daily occurrence” for Defendant to have sexual

     intercourse with her.    The jury was shown video recordings of two interviews

     Defendant gave after his arrest, during which he described what he did with R.P. and

     K.P. as “touching, pointing out, showing them, licking.” Defendant said that he would

     “show” R.P. with his hand because she would get tired of using hers, and that he tried

     using his mouth on her, but she said she liked the hand better. Defendant admitted

     that this happened with R.P. around ten times over the course of a few months and

     said that the last time he had sexual contact with M.P. was the week that he got

     arrested. Defendant ended his first interview by stating that “[w]hatever my girls

     told you, man . . . I would never contradict my girls. They don’t lie.”

¶3         During the jury charge conference, Defendant did not object to the trial court’s

     proposed jury instructions, nor did he request any additional instructions. Likewise,

     after jury instructions were given but before the jury began deliberating, the trial

     court asked Defendant whether there were any additions or corrections to the jury

     charge and Defendant responded, “No, Your Honor.” The jury convicted Defendant
                                       STATE V. SCARBORO

                                             2022-NCCOA-847

                                         Opinion of the Court



     on all charges, and Defendant was sentenced to multiple extensive consecutive prison

     terms. Defendant timely appealed.

                                       II.     Discussion

¶4         Defendant contends that “[t]he trial court erred in instructing the jury that it

     could convict [Defendant] of sexual offense against R.P. and M.P. based on acts not

     supported by the evidence” by defining sexual act to include penetration, cunnilingus,

     or fellatio where there was no evidence of fellatio or vaginal penetration as to R.P.

     and no evidence of fellatio as to M.P. (capitalization altered).

¶5         Our appellate rules make clear that “to preserve an issue for appellate review,

     a party must have presented to the trial court a timely request, objection, or motion[.]”

     N.C. R. App. P. 10(a)(1) (2021). Moreover, “[a] party may not make any portion of the

     jury charge or omission therefrom the basis of an issue presented on appeal unless

     the party objects thereto before the jury retires to consider its verdict . . . .” N.C. R.

     App. 10(a)(2) (2021). Where a defendant properly objects at trial to jury instructions,

     a defendant’s arguments “challenging the trial court’s decisions regarding jury

     instructions are reviewed de novo by this Court.” State v. Osorio, 196 N.C. App. 458,

     466, 675 S.E.2d 144, 149 (2009) (citations omitted). “[A]n error in jury instructions

     is prejudicial and requires a new trial only if ‘there is a reasonable possibility that,

     had the error in question not been committed, a different result would have been
                                      STATE V. SCARBORO

                                        2022-NCCOA-847

                                       Opinion of the Court



     reached at the trial out of which the appeal arises.’” State v. Castaneda, 196 N.C.

     App. 109, 116, 674 S.E.2d 707, 712 (2009) (quoting N.C. Gen. Stat. § 15A-1443(a)).

¶6         Unpreserved issues relating to jury instructions in criminal cases may

     nevertheless be reviewed for plain error where “the judicial action questioned is

     specifically and distinctly contended to amount to plain error.” N.C. R. App. P.

     10(a)(4) (2021).

                  For error to constitute plain error, a defendant must
                  demonstrate that a fundamental error occurred at trial. To
                  show that an error was fundamental, a defendant must
                  establish prejudice—that, after examination of the entire
                  record, the error had a probable impact on the jury’s
                  finding that the defendant was guilty. Moreover, because
                  plain error is to be applied cautiously and only in the
                  exceptional case, the error will often be one that seriously
                  affect[s] the fairness, integrity or public reputation of
                  judicial proceedings[.]

     State v. Lawrence, 365 N.C. 506, 518, 723 S.E.2d 326, 334 (2012) (quotation marks

     and citations omitted). Where a defendant fails to specifically and distinctly contend

     that the jury instruction amounted to plain error, he is not entitled to appellate

     review under this rule. State v. Smith, 269 N.C. App. 100, 105, 837 S.E.2d 166, 169

     (2019) (citation omitted).

¶7         In this case, Defendant did not object at trial to the jury instruction he now

     challenges. Furthermore, Defendant fails to “specifically and distinctly” contend that

     the jury instruction amounted to plain error. N.C. R. App. P. 10(a)(4). Defendant
                                      STATE V. SCARBORO

                                        2022-NCCOA-847

                                       Opinion of the Court



     asserts that the standard of review is, in its entirety, as follows: “Arguments

     challenging a trial court’s decision regarding jury instructions are reviewed de novo.

     State v. Osorio, 196 N.C. App. 458, 466 (2019).” Defendant’s standard of review is

     incomplete and incorrect, and Defendant fails to assert the plain error standard

     anywhere in his brief.

¶8         In the last paragraph of his argument, Defendant asserts,

                  The jury was out for only 34 minutes. It returned to the
                  courtroom with 44 guilty verdicts. It is beyond belief that
                  it “deliberated” and reached unanimity on each of those 44
                  charges in that time. It is probable that, had it been
                  required to be unanimous as to each verdict, it would not
                  have been able to. Even under the traditional plain error
                  standard, the convictions of [Defendant] for sexual offense
                  as to R.P. and M.P. must be vacated.

     (emphasis added). Yet, in his conclusion immediately following, Defendant asserts

     error under the preserved standard: “There is a reasonable likelihood that

     [Defendant] was convicted of at least three counts of first-degree sexual offense based

     on sex acts not in evidence. Even under the recently adopted plain error standard,

     those convictions should be set aside.” (emphasis added).

¶9         While Defendant includes the term “plain error” at the end of his brief,

     Defendant fails to assert that the standard of review is plain error and ultimately

     fails to apply the plain error standard. Accordingly, Defendant’s argument is not

     properly before this Court. State v. Grooms, 353 N.C. 50, 66, 540 S.E.2d 713, 723
                                         STATE V. SCARBORO

                                           2022-NCCOA-847

                                          Opinion of the Court



       (2000) (“[W]hile defendant’s assignment of error includes plain error as an

       alternative, he does not specifically argue in his brief that there is plain error in the

       instant case. Accordingly, defendant’s argument is not properly before this Court.”).

       Nonetheless, we elect in our discretion under Rule 2 of the North Carolina Rules of

       Appellate Procedure to review the issue.

¶ 10         Defendant’s sole argument on appeal is that “[t]he trial court erred in

       instructing the jury that it could convict [Defendant] of sexual offense against R.P.

       and M.P. based on acts not supported by the evidence.” (capitalization altered).

       Specifically, Defendant argues that the trial court allowed for nonunanimous verdicts

       by “not requiring the jury to set out the three specific acts it unanimously found that

       [Defendant] committed as to each complainant,” and because of this, “there is no way

       to determine whether one or more jurors convicted [Defendant]” of acts “not

       supported by the evidence.”

¶ 11         A defendant is guilty of statutory sexual offense with a child by an adult and

       statutory sexual offense with a person who is 15 years of age or younger if certain

       statutory age requirements are met and the defendant engages in a “sexual act” with

       the victim. See N.C. Gen. Stat. § 14-27.28 (2018); N.C. Gen. Stat. § 14-27.30 (2018).

       The term “sexual act” is defined by statute as: “Cunnilingus, fellatio, analingus, or

       anal intercourse, but does not include vaginal intercourse. Sexual act also means the
                                        STATE V. SCARBORO

                                          2022-NCCOA-847

                                         Opinion of the Court



       penetration, however slight, by any object into the genital or anal opening of another

       person’s body.” N.C. Gen. Stat. § 14-27.20(4) (2018).

¶ 12         “The statutory definition of ‘sexual act’ does not create disparate offenses,

       rather it enumerates the methods by which the single wrong of engaging in a sexual

       act with a child may be shown.” State v. Petty, 132 N.C. App. 453, 462, 512 S.E.2d

       428, 434 (1999). Where the trial court instructs the jury disjunctively as to various

       alternative acts which will establish an element of the offense, the requirement of

       unanimity is satisfied. State v. Walters, 368 N.C. 749, 753, 782 S.E.2d 505, 507-08

       (2016). “In this type of case, the focus is on the intent or purpose of the defendant

       instead of his conduct.” Id. at 753-54, 782 S.E.2d at 508 (quoting State v. Bell, 359

       N.C. 1, 30, 603 S.E.2d 93, 113 (2004)).

¶ 13         However, “a trial judge should not give instructions to the jury which are not

       supported by the evidence produced at the trial.” State v. Cameron, 284 N.C. 165,

       171, 200 S.E.2d 186, 191 (1973) (citations omitted).      “When reviewing the jury

       instruction for plain error the instruction must be reviewed as a whole, in its

       entirety.” State v. Clagon, 207 N.C. App. 346, 352, 700 S.E.2d 89, 93 (2010) (citation

       omitted).   Where the trial court instructs the jury disjunctively as to various

       alternative acts which will establish an element of the offense, but one or more of

       those acts is not supported by the evidence, it is not per se plain error. See State v.

       Boyd, 366 N.C. 548, 742 S.E.2d 798 (2013) (reversing per curiam for the reasons
                                          STATE V. SCARBORO

                                             2022-NCCOA-847

                                           Opinion of the Court



       stated in 222 N.C. App. 160, 167-68, 730 S.E.2d 193, 198 (2012) (Stroud, J.,

       dissenting)). “Rather, under Boyd, a reviewing court is to determine whether a

       disjunctive jury instruction constituted reversible error, without being required in

       every case to assume that the jury relied on the inappropriate [act].”             State v.

       Martinez, 253 N.C. App. 574, 582, 801 S.E.2d 356, 361 (2017)2 (concluding that the

       defendant “failed to meet his burden of showing that the trial court’s inclusion of

       ‘analingus’ in the jury instruction had any probable impact on the jury’s verdict[,]”

       because the victim “was clear in her testimony regarding the occasions where fellatio

       and anal intercourse had occurred”).

¶ 14          In this case, the trial court instructed the jury,

                     As you know, the defendant is charged with multiple
                     offenses which involve three alleged victims. He is also
                     charged with the same offense against all three alleged
                     victims and as well charged with different offenses against
                     the alleged victims. You will consider each offense
                     separately.
                     For the purpose of instruction to you on these offenses, the
                     Court will provide the file numbers and count numbers
                     used on the verdict sheets that apply to the alleged victims.
                     In addition, the verdict sheets are grouped according to
                     each defendant (sic), in three separate groups with their
                     initials under the file numbers on the verdict sheets.
                     Again, you will for all offenses consider the evidence
                     separately, consider those offenses separately from the

              2Defendant asks this Court to reconsider Martinez. We may not do so. See In re
       Civil Penalty, 324 N.C. 373, 384, 379 S.E.2d 30, 37 (1989) (“Where a panel of the Court of
       Appeals has decided the same issue, albeit in a different case, a subsequent panel of the
       same court is bound by that precedent, unless it has been overturned by a higher court.”).
                                         STATE V. SCARBORO

                                           2022-NCCOA-847

                                          Opinion of the Court



                    others.
                    ....
                    You must be unanimous in your decision. All 12 jurors
                    must agree.

       Then, consistent with the statute and pattern jury instructions, the trial court

       instructed the jury, in relevant part, that

                    [a] sexual act means any penetration, however slight, by
                    any object into the genital opening of a person’s body. A
                    sexual act means cunnilingus, which is any touching,
                    however slight, by the lips or tongue of one person to any
                    part of the female sex organ of another, or fellatio, which is
                    any touching by the lips or tongue of one person on the male
                    sex organ o[f] another, or any penetration, however slight,
                    by an object into the genital opening of a person’s body.

       The trial court instructed the jury that it could find Defendant guilty of statutory

       sexual offense with a child by an adult and statutory sexual offense with a child 15

       years or younger if, in addition to the other required elements, it found that

       Defendant had engaged in either penetration, cunnilingus, or fellatio with the

       victims. The jury was not required to make specific findings regarding which sexual

       acts Defendant committed, State v. Carrigan, 161 N.C. App. 256, 263, 589 S.E.2d 134,

       139 (2003), and the trial court’s instruction satisfied the unanimity requirement.

       Walters, 368 N.C. at 753, 782 S.E.2d at 508.

¶ 15         Even assuming arguendo that the jury instructions included an act or acts not

       supported by the evidence, Defendant has failed to meet his burden of showing that

       the inclusion of “fellatio” as to R.P. and M.P., and the inclusion of “vaginal
                                        STATE V. SCARBORO

                                          2022-NCCOA-847

                                         Opinion of the Court



       penetration” as to R.P., had a probable impact on the jury’s finding that Defendant

       was guilty.

¶ 16         R.P. testified that Defendant “would take off my underwear and shorts . . .

       [and] touch me with his hands and mouth.” R.P. testified that after the first time

       Defendant used his mouth on her vagina, it happened “[a] few more times[.]” R.P.

       also testified that Defendant began touching her vagina with his hand “like everyday

       of the week.” M.P. testified that it was “pretty much a daily occurrence” for Defendant

       to touch the inside and outside of her genitals with his hands and mouth. In his

       interview, Defendant classified what happened with R.P. and K.P. as “touching,

       pointing out, showing them, licking[,]” and admitted that this happened with R.P.

       around ten times over a period of a few months. Defendant also stated that he had

       sexual encounters with M.P., which continued until the week he was arrested.

       Defendant was charged with only three counts of statutory sexual offense with a child

       by an adult and three counts of statutory sexual offense with a child 15 years or

       younger despite the uncontroverted evidence that these acts occurred far more often.

       Given the overwhelming evidence that Defendant routinely committed sexual acts

       upon R.P. and M.P., and considering the jury instruction as a whole, Clagon, 207 N.C.

       App. at 352, 700 S.E.2d at 93, Defendant has failed to show that the trial court’s

       instruction on the definition of sexual act had a probable impact on the jury’s finding

       that Defendant was guilty of statutory sexual offense with a child by an adult and
                                          STATE V. SCARBORO

                                             2022-NCCOA-847

                                          Opinion of the Court



       statutory sexual offense with a person who is 15 years of age or younger. Thus, the

       trial court did not plainly err. Lawrence, 365 N.C. at 518, 723 S.E.2d at 334.

                                      III.     Conclusion

¶ 17         The trial court did not err by including disjunctive acts in its definition of

       sexual act, and the jury was not required to make specific findings regarding which

       sexual acts Defendant committed.           Even assuming arguendo that the jury

       instructions included acts not supported by the evidence, Defendant has failed to

       show prejudice.   Accordingly, we discern no plain error in the trial court’s jury

       instruction defining sexual act.

             NO PLAIN ERROR.

             Judges ARROWOOD and JACKSON concur.